Citation Nr: 1713571	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for restless leg syndrome, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for arthritis, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a back condition, to include the lumbar and cervical spine, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 and February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of that proceeding is of record.

This appeal was previously before the Board in June 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were most recently before the Board in June 2014 when they were remanded in order to obtain VA examinations and opinions on whether any of the Veteran's claimed disabilities were undiagnosed illnesses or medically unexplained chronic multi-symptom illnesses, and if not, whether they were etiologically related to his active service.  

In response to the June 2014 Board remand an August 2014 VA examination was obtained.  The examiner concluded all of the Veteran's claimed disabilities had etiologies and then addressed whether each disability was etiologically related to the Veteran's active service individually.  

The examiner noted the Veteran had been diagnosed with GERD and hiatal hernia at an unknown time.  The Veteran reported his gastrointestinal disabilities had begun 10 to 15 years prior and that he was currently taking medication for it.  The examiner concluded GERD and acid reflux had well-known etiologies and noted the Veteran's GERD started many years after his separation from service.  The examiner found the Veteran's acid reflux was not related to exposure to environmental hazards experienced during military service.  The examiner concluded the Veteran's gastrointestinal disabilities were not etiologically related to his military service as he had been having heartburn symptoms for the last 15 years.

The examiner noted the Veteran had been diagnosed with thoracolumbar spine and cervical spine conditions.  The Veteran reported his back, neck, and arthritis pain had been occurring for the past 16 years.  The examiner noted the Veteran had a lumbar strain at an unknown date and a cervical strain at an unknown time.  The Veteran stated his pain had occurred for the past 10 to 15 years.  The examiner concluded because the Veteran's back and neck pain started a few years after his separation from active service it was not etiologically related to his active service.  

The examiner noted the Veteran had been diagnosed with headaches.  The Veteran reported his headaches began 12 years prior.  The examiner found the Veteran's headaches were etiologically related to a psychiatric disability and directed the reader to "please see the psych exam."  The examiner found there was no documentation of headaches in the Veteran's service treatment records (STRs) or in his civilian medical records immediately after his separation from active service. 

The Veteran reported insomnia for the past 14 years.  The Veteran noted he had chronic fatigue during the day.  The examiner found that the Veteran had never been diagnosed with CFS.  The examiner concluded the Veteran's insomnia was at least as likely as not related to the Veteran's psychiatric condition.  The examiner also concluded that the Veteran did not meet the criteria for CFS and because the Veteran stated the CFS began six years following his separation from service it was not related to his military service.  

The Veteran reported chronic muscle and joint pain all over which had progressively worsened since 1998.  The examiner found that Veteran had never been diagnosed with fibromyalgia.  The examiner concluded the Veteran had generalized diffuse muscle and joint pains without evidence of arthritis and did not meet the criteria for fibromyalgia.  The examiner noted that these conditions started approximately six years following the Veteran's separation from service and were therefore not related to his active service.  

The examiner noted the Veteran was diagnosed with restless leg syndrome in 2004.  The examiner concluded the Veteran's restless leg syndrome was a diagnosable condition with an unknown etiology which started after his active service and therefore was not etiologically related to his active service.  

The Board finds the August 2014 VA examiner's opinion to be inadequate.  Initially, the Board notes as to the Veteran's claimed disabilities of insomnia, chronic fatigue, gastrointestinal conditions, thoracolumbar spine and cervical spine conditions and chronic muscle and joint pain the examiner found that because these disabilities began several years following the Veteran's separation from active service they were not etiologically related to his active service.  However, the examiner did not provide a rationale for this conclusion.  The Board also finds the examiner's opinion for each specific disability inadequate because the examiner failed to provide a thorough rationale based on the evidence of record.  

The Board find's the examiner's opinion as to the Veteran's gastrointestinal issues to be inadequate.  The examiner stated that GERD and acid reflux had well-known etiologies but failed to state the etiology of the Veteran's GERD and acid reflux.  Moreover, the examiner stated the Veteran's gastrointestinal disabilities began after his separation from service but failed to address a STR in the Veteran's claims file noting the Veteran had sharp pains in his stomach and that his stomach felt knotted. 

The Board finds the examiner's opinion as to the Veteran's back and neck disabilities to be inadequate.  The June 2014 Board remand requested that the examiner discuss the private nexus opinion which stated given the Veteran's history of neck and back pain and history of activities in the military it is as likely as not that his chronic condition could be a result of military activities.  The examiner did not address this private nexus opinion.  Moreover the examiner did not address the April 2013 appellant brief submitted by the Veteran's representative which stated the Veteran was a military policeman and as a result was subject to wearing additional gear which caused a great strain on his back.

The Board finds the examiner's opinion as to the Veteran's headaches to be inadequate.  The examiner stated the Veteran's headaches were related to his psychiatric examination, however, the examiner did not explain what VA psychiatric examination she was referencing and what psychiatric condition she attributed the Veteran's headaches to.  The Veteran's claims file contains a July 2010 VA psychiatric but it is unclear if this is the examination the August 2014 examiner is referring to.  Additionally, the examiner stated the Veteran's STRs do not contain notation of any in-service headaches, however March 1990 and August 1991 STRs noted the Veteran reported having a headache.  

The Board finds the August 2014 opinion inadequate as to the Veteran's insomnia.  The examiner concluded the Veteran's insomnia was etiologically related to the Veteran's diagnosed psychiatric condition and directed the reader to review a VA psychiatric examination.  The examiner did not explain what VA psychiatric examination she was referencing and what psychiatric condition she attributed the Veteran's insomnia too.  The Veteran's claims file contains a July 2010 VA psychiatric examination but it is unclear if this is the VA examination the examiner is referring to.  Additionally, the examiner did not address an August 2004 private treatment record which noted the Veteran had an abnormal polysomnography due to periodic leg movements after sleep is achieved, indicating the Veteran's insomnia may be etiologically related to restless leg syndrome.  

The Board finds the examiner's opinion as to the Veteran's CFS to be inadequate.  The examiner noted the Veteran had never been diagnosed with CFS however; a June 2010 VA examination diagnosed the Veteran with CFS by history.  Moreover, the examiner found the Veteran's daytime sleepiness did not meet the diagnostic criteria for a diagnosis of CFS, but did not provide a conclusion stating whether the Veteran's daytime sleepiness was an undiagnosed illness or medically unexplained chronic multi-symptom illness.   

The Board finds the examiner's opinion as to the Veteran's chronic joint and muscle pain inadequate.  The examiner was specifically asked to address whether the Veteran's chronic muscle and joint pain was an undiagnosed illness.  The examiner concluded the Veteran's chronic joint and muscle pain could not be diagnosed as fibromyalgia but did not provide a conclusion stating whether or not the Veteran's chronic muscle and joint pain was an undiagnosed illness or medically unexplained chronic multi-symptom illness.   

The Board finds the examiner's opinion as to the Veteran's restless leg syndrome to be inadequate.  The examiner stated the Veteran's restless leg syndrome had an unknown etiology but that it was not etiologically related to the Veteran's active service.  The examiner did not provide a rationale explaining how she was able to determine the Veteran's restless leg syndrome was not etiologically related to his active service despite being unable to determine the etiology of this disability.  

Therefore as the opinions provided by the August 2014 VA examiner were inadequate an addendum opinion must be obtained which addresses whether each of the claimed disabilities is an undiagnosed illness or medically unexplained chronic multi-symptom illness, and if not, whether it is etiologically related to the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA examiner who examined the Veteran in August 2014 in connection with his claims for service-connection for insomnia, restless leg syndrome, chronic fatigue syndrome, headaches, gastrointestinal disabilities, muscle and joint pain, arthritis, back pain, and neck pain, and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

(a)  Is it at least as likely as not that the Veteran's claimed insomnia represents an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(b)  Is it at least as likely as not that the Veteran's claimed restless leg syndrome represents an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(c)  Is it at least as likely as not that the Veteran's claimed chronic fatigue syndrome represents an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(d)  Is it at least as likely as not that the Veteran's claimed headaches represents an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(e)  Is it at least as likely as not that the Veteran's claimed gastrointestinal disabilities, to include GERD and hiatal hernia represent an objective indication of  chronic disabilities resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(f)  Is it at least as likely as not that the Veteran's claimed muscle and joint pains represents an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(g)  Is it at least as likely as not that the Veteran's claimed arthritis represents an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(h)  Is it at least as likely as not that the Veteran's claimed back condition, to include lumbar, thoracic, and cervical spine represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian gulf service?

(i)  If the examiner finds that any of the disabilities in (a) through (h) have known clinical diagnoses, the examiner should expressly identify these underlying diagnoses.  For each known clinical diagnosis, the VA examiner should opine on whether it is at least as likely as not that the currently demonstrated disability is etiologically related to the Veteran's active service.  

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's STR noting he had reported stomach pain during his active service; 

(ii)  The September 2011 private opinion from Dr. J.V.M. stating the Veteran's neck and back pain "could be a result of military activities."; 

(iii)  The April 2013 appellant brief submitted by the Veteran's representative noting that during the Veteran's active service he was a military policeman meaning he wore additional gear which caused a strain on his back; and

(iv)  March 1990 and August 1991 STRs noting the Veteran reported in-service headaches.   

(j)  If any of the Veteran's claimed conditions are found to be an undiagnosed illness, a medically unexplained illness, or etiologically related to the Veteran's active service, the examiner must address whether that disorder caused or aggravated the remaining disorders found to be not otherwise etiologically related to the Veteran's active service, an undiagnosed illness, or a medically unexplained illness.  

The examiner should consider and discuss as necessary the following:

(i)  The July 2010 VA psychiatric examination; and

(ii)  August 2004 private treatment record noting the Veteran's insomnia could be etiologically related to his restless leg syndrome.

If the August 2014 examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




